DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8th 2021 has been entered. 

Response to Amendment
3.          The Amendment filed on March 8th 2021 has been entered. Currently Claims 1, 6, 10, 17 and 21 have been amended with claims 5, 8, 16, 19 and 20 cancelled from consideration. Claims 1 – 4, 6, 7, 9 – 15, 17, 18 and 21 are pending in the application. 

Response to Arguments
35 U.S.C. §103
Remarks pp. 1 - 11, filed March 8th 2021, with
respect to the rejections of claims 1 – 4, 6, 7, 9 – 15, 17, 18 and 21 under 35 U.S.C. §103 have been fully considered and they are persuasive.
Applicant argues that amended claim 1 includes multiple features that are
not within Zhu's scope. In fact, nowhere does Zhu teach or suggest, inter alia, "the other information includes product related information that is retrieved from the
selected information and the retrieved information based on user's demand
information; " and "the user's demand information includes a recommendation expectation inputted by the user or a recommendation strategy inputted by the
user;" and "back-testing the other information;" as recited in amended claim 1. Therefore since the dependent claims inherit this recitation of the amended claim 1, then they also overcome the rejections set forth in the previous office action
Examiner respectfully agrees and submits that claim 1 as amended with its corresponding amendments in claims 10 and 21 are not fully disclosed by the cited arts of reference. 
5.         Applicant's arguments, see Remarks pp. 2 - 8, filed May 27th 2021, with
respect to the rejections of claims 1 – 4, 6, 7, 9 – 15, 17, 18 and 21 under 35 U.S.C. §103 have been fully considered and they are persuasive.
The gravamen of applicant’s argument is that the cited references used from the Towriss reference  in the examination do not have priority to its provisional application 
Examiner respectfully agrees
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Williams et al., (United States Patent Publication Number 20110246267) hereinafter Williams.

Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
s 1, 4, 6, 10 – 12, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (United States Patent Publication Number 20110238730) hereinafter Zhu,  in view of Guggilla et al. (United States Patent Publication Number 20160267117) hereinafter Guggilla and in further view of Williams et al., (United States Patent Publication Number 20110246267) hereinafter Williams
Regarding claim 1 Zhu teaches a method, for information recommendation, implemented on a computing device (Fig. 3, (300) apparatus [0044]) having at least one processor, (processor [0053]) at least one communication network, (network of multiple remote systems [0043]) and at least one computer-readable storage medium (computer-readable media containing computer-executable instructions [0043]) comprising: obtaining information selected by a user or information retrieved by the user; (ABS., visited information indicated by client) (Fig. 1, (101) client sends data indicating a visited information type to server [0016]) analyzing the selected information or the retrieved information; (merchandise information or blog information to the server to Indicate which merchandise or blog has been visited or used by a current user [0016]) determining a retrieval path (a second mining is done [0017]) based on a result of analyzing the selected information or the retrieved information; (based on the registration name of the current user to obtain such user information as education level, career information, and age information of the user  [0017]) retrieving, based on the retrieval path, (second mining [0017])  other information; (Fig. 1 (102) At Block 102, the server obtains a plurality of correlated information types related to the visited information type from stored records. For example, the server first obtains records of one or more other clients which have used or visited the current visited information type. Examples of using or visiting a certain information type include, but are not limited to, such acts of as browsing, saving, buying, commenting, processing, joining, and recommending the information type [0018]) 
	Zhu does not fully disclose wherein the retrieval path includes one or more paths of finding a basic expression of related information, and each path includes one or more layers of retrieval algorithms; wherein the other information includes product related information that is retrieved from the selected information and the retrieved information based on user's demand information; and the user's demand information includes a recommendation expectation inputted by the user or a recommendation strategy inputted by the user; back-testing the other information
	Guggilla teaches wherein the retrieval path (pattern of the representation of the hierarchical tree data structure [0028]) includes one or more paths (pivot tree i.e. primary tree for retrieval purposes and an association tree i.e. secondary tree containing the remaining columns of the table [0029]) of finding a basic expression of related information, (correlated information [0049]) and each path includes one or more layers of retrieval algorithms (using the first column cell values 512 based on a breadth first search (BFS) tree traversal algorithm [0073])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu in view of Guggilla wherein the retrieval path includes one or more paths of finding a basic expression of related information, and each path includes one or more layers of retrieval algorithms. By doing so after building the pivot tree 504 and association tree
506, the semantic representation process 200 (FIG. 2) maps the pivot tree 504 to the association tree 506 using a depth first search (DFS) tree traversal algorithm in a left-to-right order. In the process of mapping, the semantic representation process 200 (FIG. 2) creates predicate triples.  Guggilla [0074].
	Williams teaches wherein the other information includes product related information that is retrieved from the selected information (increased audience awareness of advertiser products and/or services, bidding success rate and/or efficiency, order volume and revenue. [0143]) and the retrieved information based on user's demand information; (user actions or conversions, [0143]) and the user's demand information includes a recommendation expectation inputted by the user (The DSP may determine a recommendation of a constraint, goal, setting and/or parameter based at least in part on other information provided by the user, available in
 or a recommendation strategy inputted by the user; (A user may establish a campaign and campaign
strategy with specified goals and constraints. These goals and constraints are applied by the DSP to execution of the campaign across the plurality of exchanges [0182]) back-testing the other information (Fig. 5A & B anonymizing supplier data is shown within stage 2, sometimes referred to as a segment backtesting process. In some embodiments, a segment backtesting process incorporates data collected via DSP MathTags, pixels and/or cookies, as well as supplier data. [0352]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu in view of Guggilla  to incorporate the teachings of Williams wherein the other information includes product related information that is retrieved from the selected information and the retrieved information based on user's demand information; and the user's demand information includes a recommendation expectation inputted by the user or a recommendation strategy inputted by the user; back-testing the other information. By doing so the DSP system integrates data collected via these sources to provide a more thorough and in-depth analysis of the market dynamics related to any particular impression opportunity Williams [0252]
	Claims 10 and 21 corresponds to claim 1 and are rejected accordingly.

Regarding claim 4 Zhu in view of Guggilla and in further view of Williams teaches the method of claim 1.
Zhu as modified further teaches  wherein analyzing the selected information or the retrieved information comprises at least one of classifying the information, extracting a keyword, determining a priority, or assigning a weight (Upon obtaining the user information of the current client and the user information of other clients which have used the same visited information type, the server may determine weight coefficients for the occurrence property of each correlated information combination based on the information of the client and the information of the client(s) having used the visited information type [0023])
	Claim 15 corresponds to claim 4 and is rejected accordingly

Regarding claim 6 Zhu in view of Guggilla and in further view of Williams teaches the method of claim 1.
Zhu as modified further teaches  wherein retrieving the other information based on the retrieval path further comprises: determining an evaluation value (Fig. 2, (207) degree of correlation [0038]) according to the other information; (Fig. 2, (203) correlated information [0031]) comparing the evaluation value with a threshold; (Fig. 2, (207) if a degree of correlation is greater than a set value [0038]) and in response to a determination that the evaluation value is not less than the threshold, selecting the other information (Fig. 2, (207) the server selects the corresponding combination of the merchandise information and the news information [0038])
	Claim 17 corresponds to claim 6 and is rejected accordingly

Regarding claim 11 Zhu in view of Guggilla and in further view of Williams teaches the system of claim 10.
Zhu as modified further teaches  wherein the system further comprises a terminal, the terminal performing one or more operations including: sending the information selected by the user or information retrieved by the user (the receiving unit 310 may be further adapted for obtaining user information of the current client and user information of one or more other clients which have used the visited information type [0050]) to the system; (the computation unit 320 [0046] [0049]) and receiving the other information related to the selected information recommended by the system according to the selected information or the retrieved information (the receiving unit 310 is used for obtaining from stored records correlated information types related to a visited information type indicated by a client. The correlated information types provide one or more correlated information combinations each including at least two correlated information types [0045])

Regarding claim 12 Zhu in view of Guggilla and in further view of Williams teaches the system of claim 10.
 wherein the terminal is configured to display the other information (Fig. 1, (105) the client displays the received the target correlated 
information combination [0027])

	
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (United States Patent Publication Number 20110238730) hereinafter Zhu, in view of Guggilla et al. (United States Patent Publication Number 20160267117) hereinafter Guggilla, Williams et al., (United States Patent Publication Number 20110246267) hereinafter Williams and in further view of Marsh et al. (United States Patent Publication Number 20200005341) hereinafter Marsh.
Regarding claim 2 Zhu in view of Guggilla and in further view of Williams teaches the method of claim 1.
Zhu as modified does not fully disclose  wherein the information selected by the user includes securities information, including at least one of securities information held by the user, securities information sold by the user, securities information of interest to the user, securities information collected by the user, or securities information that is used by the user to simulate an operation 
	Marsh teaches   wherein the information selected by the user includes securities information, including at least one of securities information held by the user, securities information sold by the user, securities information of interest to the user, securities information collected by the user, or securities information that is used by the user to simulate an operation (a slider control that allows one-step user selection to choose the amount of money to manage and wherein the automated market maker automatically calculates and displays in the investment transaction interface the amount of stock the user is to receive or sell [0074])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu in view of Guggilla, in view of Williams  to incorporate the teachings of Marsh wherein the information selected by the user includes securities information, including at least one of securities information held by the user, securities information sold by the user, securities information of interest to the user, securities information collected by the user, or securities information that is used by the user to simulate an operation. By doing so provision is made for a prediction market system that is intuitive and gives good predictions. Marsh [0074].
  Claim 13 corresponds to claim 2 and is rejected accordingly


Claims 3, 7, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (United States Patent Publication Number 20110238730) hereinafter Zhu, in view of Guggilla et al. (United States Patent Publication Number 20160267117) hereinafter Guggilla, in view of Williams et al., (United States Patent Publication Number .
Regarding claim 3 Zhu in view of Guggilla and if further view of Williams teaches the method of claim 1
Zhu does not fully disclose wherein analyzing the selected information or the retrieved information further comprises: determining whether the selected information or the retrieved information is natural language; and in response to a determination that the selected information or the retrieved information is natural language, analyzing the natural language.
Herz teaches wherein analyzing the selected information or the retrieved information further comprises: determining whether the selected information or the retrieved information is natural language; (Fig. 1 template filling, 1. Read news article, 2. Parse, 3. Recognize proper names; standardize them, 4. Optionally determine co-reference and 5. Fill in template. Each news release is used to fill one or more
standardized templates [0016]) (Standard natural language processing (NLP) techniques for determining sentence structure will be used to determine the relationships between
different entities [0023]) and in response to a determination that the selected information or the retrieved information is natural language, (now that I've seen this announcement about Nabisco buying De Beers Diamond Company, I predict that if the   
analyzing the natural language (implicational statements and other complex rules may be automatically extrapolated from these natural language communications of these experts using techniques of statistical NLP and/or customized templating
techniques. [0053])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu in view of Guggilla, in view of Williams  to incorporate the teachings of Herz wherein analyzing the selected information or the retrieved information further comprises: determining whether the selected information or the retrieved information is natural language; and in response to a determination that the selected information or the retrieved information is natural language, analyzing the natural language. By doing so these correlations may suggest short-term changes or long-term changes in price. Herz [0054].
Claim 14 corresponds to claim 3 and is rejected accordingly.

Regarding claim 7 Zhu in view of Guggilla in view of Williams teaches the method of claim 1.
 recommending the other information to the user further comprises: classifying the other information; and sending at least one portion of a classification result to the user.
Herz teaches wherein recommending the other information to the user further comprises: classifying the other information; (Once a metric has been established, templates can be clustered together into groups using e.g. a k-means clustering algorithm [0048]) and sending at least one portion of a classification result to the user (users who wish to make manual trading decisions based upon new releases which are particularly relevant to the most opportune real time tracking conditions … may be automatically notified and appraised of variable(s) constituting that condition [0029])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu in view of Guggilla, in view of Williams to incorporate the teachings of Herz wherein recommending the other information to the user further comprises: classifying the other information; and sending at least one portion of a classification result to the user. By doing so we could perhaps pick up certain additional "hidden meanings" or higher level conceptual elements in the opinion or analysis which may not have been properly detected by the system, not clearly conveyed by the human expert (or perhaps conceptualized in response without being conveyed at all). Herz [0030].
	Claim 18 corresponds to claim 7 and is rejected accordingly

Regarding claim 9 Zhu in view of Guggilla and in further view of Williams teaches the method of claim 1.
Zhu does not fully disclose wherein the method further comprises performing a machine training on the retrieval path.
Herz teaches wherein the method further comprises performing a machine training on the retrieval path (Once a metric has been established, templates can
be clustered together into groups using e.g. a k-means clustering algorithm. [0048])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu in view of Guggilla, in view of Williams to incorporate the teachings of Herz wherein the method further comprises performing a machine training on the retrieval path. By doing so groups can then be automatically examined to see which ones have predictive power. Herz [0048]

Examiner's Request
8. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the

will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

9. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Gannu et al., (United States Patent Publication Number 20120310926) teaches system and method for evaluation results of a search query in a network environment.

10.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).

Examiner
Art Unit 2166
06/10/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166